PROMISSORY NOTE


US $ 57,500                                                           DATED:
January 9, 2004

WHEREAS SUNBURST ACQUISITIONS IV, INC. of Suite 300 - 541 Howe Street,
Vancouver, B.C.(the "Holder") has agreed to loan to MINERA RIO TINTO S.A. de
C.V. (the "Borrower") the amount of US$ 57,500 (the "Loan").

FOR VALUE RECEIVED, the Borrower promises to pay to the Holder the sum of US $
57,500, together with accrued interest at the rate of 8% per annum on or before
April 9, 2004.

The Borrower shall pay the Loan together with accrued interest when due without
set-off or counterclaim and without deduction or withholding for or on account
of any present or future taxes, levies, duties, imposts or other charges of any
kind.

The Borrower waives presentment, dishonour, notice of dishonour, protest or
notice of protest of this promissory note.

The Borrower may, at any time and from time to time, prepay all or any part of
the amount owing hereunder without notice, penalty or bonus.

This promissory note shall be governed by and construed in accordance with the
laws of the province of British Columbia, Canada.


IN WITNESS WHEREOF, the Borrower has executed this promissory note as of the 9th
day of January, 2004.


SIGNED, SEALED and DELIVERED in the presence of:



)
)
)
)
)
)
)
MINERA RIO TINTO S.A. de C.V.





Per:

Manuel Flores Carillo Mario Ayub Chinipas #6121
Col. Campanario
Chichuahau, Chic. 31238
Occupation: Mining Engineer



President









